1
                                                                    The Honorable Marsha J. Pechman
2

3
                                 UNITED STATES DISTRICT COURT
4                               WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE DIVISION
5
      PeopleTech Group, Inc.,
6
            Plaintiff,
7
                                                      Civil Action No. 19-1959-MJP
8
      v.
                                                      ORDER ADOPTING THE PARTIES’
9     United States Department of Homeland            SCHEDULING PROPOSAL
      Security, et al.,
10

11          Defendants.

12
                  ORDER ADOPTING THE PARTIES’ SCHEDULING PROPOSAL
13

14          The Court has reviewed the parties’ scheduling proposal. For good cause shown, the

15   proposal is ADOPTED. It is hereby ORDERED that the parties shall comply with the following

16   deadlines:
17

18             Plaintiff’s Motion for Summary Judgment                            June 4, 2021

19             Defendants’ Cross Motion for Summary Judgment                      July 9, 2021
               and Opposition to Plaintiffs’ Motion
20
               Plaintiff’s Opposition to Defendants’ Cross Motion                 August 6, 2021
21
               and Reply in Support of Plaintiff’s Motion
22
               Defendants’ Reply in Support of their Cross Motion                 September 3, 2021
23
     The parties’ principal motions shall be limited to 24 pages. The parties’ reply briefs shall be limited
24
     to twenty (20) pages.
25

26   IT IS SO ORDERED.
1
     Presented by:
2

3
     /s/ Robert H. Gibbs
     Robert H. Gibbs
4
     /s/ John P. Pratt
5    John P. Pratt
6
     Attorneys for Plaintiff
7
     /s/ Joshua S. Press
8    Joshua S. Press

9    Attorney for Defendants
10

11
                     Dated: April 28, 2021



                                             A
12

13
                                             Marsha J. Pechman
14
                                             United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26
